Citation Nr: 9924790	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-08 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from November 1975 to 
September 1993.

By rating action dated in April 1994 the Department of 
Veterans Affairs (VA) granted service connection for coronary 
artery disease, rated 100 percent disabling from 
September 1993 to March 1994 and 30 percent disabling 
effective from March 1994.  The veteran appealed from the 
reduction in evaluation for the coronary artery disease.  The 
case was initially before the Board of Veterans' Appeals 
(Board) in March 1997 when it was remanded for further 
action.  The case is again before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office to the extent possible.  

2.  The veteran sustained a myocardial infarction in January 
1984 and had coronary artery bypass grafting in January 1993.  

3.  He currently experiences angina 2 to 3 times per month 
which is usually stress related.  

4.  His heart has a regular rate and rhythm and the point of 
maximum impulse is normal in size and position.  

5.  The veteran underwent a treadmill test at a U.S. Air 
Force facility in July 1998 and was able to sustain 13 METs.

6.  The veteran's cardiovascular disability does not preclude 
ordinary manual labor.  






CONCLUSION OF LAW

An evaluation in excess of 30 percent for the veteran's 
cardiovascular disease is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Codes 7005, 
7006, 7017 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a), 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed to the extent possible.  In this regard, 
pursuant to the March 1997 Board remand, the veteran was 
afforded a VA cardiovascular examination in June 1998.  He 
was scheduled for a VA stress test in July 1998; however, he 
failed to report for the test.  As noted previously he did 
undergo a treadmill test at a U.S. Air Force medical facility 
in July 1998.  The Board will accordingly base its decision 
on the evidence of record.  

I.  Background

The veteran's service medical records include a medical board 
report dated in April 1993 reflecting that the veteran 
suffered an inferior wall myocardial infarction in January 
1984.  From 1984 through 1992 he did well with medical 
therapy.  In November 1992 he was hospitalized for an 
exacerbation of angina.  A cardiac catheterization was 
performed in December 1992 that showed obstruction of the 
cardiac arteries.  In January 1993 he underwent a four-vessel 
bypass graft.  A physical evaluation board report dated in 
July 1993 found the veteran to be unfit for further duty 
because of his coronary artery disease.  

The veteran's initial claim for VA disability benefits was 
submitted in September 1993.

The veteran was afforded a VA examination in December 1993.  
It was indicated that he was taking medication including 
Nitroglycerin as needed for chest pain.  At the current time 
he used the Nitroglycerin less than once per month.  He 
usually had chest pain associated with stress on the job 
rather than physical activity.  It was indicated that he was 
working on a full-time basis in a management position.  

On examination the heart had a normal sinus rhythm without 
murmur.  Blood pressure readings of 140/96, 140/100 and 
130/100 were recorded.  The diagnoses included status post 
quadruple bypass with old inferior myocardial infarction, 
Class 2 and mild diastolic hypertension.

A May 1994 statement by Gregory D. Blankenship reflected that 
he was a fellow employee of the veteran and worked on a daily 
basis with him for over six months.  He stated that although 
the veteran had not been absent from work due to his disease, 
he had observed occasions when the veteran experienced chest 
pain and required Nitroglycerin tablets to relieve them.  
Those incidents were not associated with physical activity 
but with normal activity doing office work.

In May 1994 a June 1993 statement by Eric E. Harrison, M.D. 
was received.  He noted that the veteran had had an acute 
myocardial infarction in 1984 and had later had cardiac 
bypass surgery.  His current medications were Mevacor, 
20 milligrams twice a day, Lopressor, 25 milligrams twice a 
day, Lopid, 600 milligrams twice a day and aspirin.  He had 
been in the cardiac rehabilitation program.  He also had a 
well-documented Type II hyperlipoproteinemia and had had 
cholesterols as high as 400.  The bypass surgery was a 
palliative procedure.  The veteran had incomplete 
revascularization and distal left anterior descending 
blockages as well as distal disease in the circumflex 
circulation that created the possibility of recurring acute 
angina with normal activity.  Stress was a contributing 
factor to the progression of his coronary artery disease and 
needed to be avoided.  Returning the veteran to high levels 
of stressful responsibility might contribute to progressive 
coronary artery disease and endanger his health in the 
future. 

In a May 1994 statement the veteran related that he currently 
experienced angina pectoris, associated with normal activity.  
In almost every case he experienced angina associated with 
stress.  When he experienced angina he had been able to 
recover from it with the use of a Nitroglycerin tablet.  He 
had been employed at a company for six weeks and had not 
missed work due to angina because thus far each episode of 
angina had been relieved with the ingestion of Nitroglycerin.  

The veteran was afforded a VA cardiovascular examination in 
June 1998.  It was noted that he had suffered his initial 
myocardial infarction in 1984 and had undergone a four-vessel 
coronary artery bypass grafting in January 1993.  He related 
that initially after the cardiac surgery he had only had 
angina about once per month; however, over the previous six 
months, his angina had increased in frequency to 2 to 3 times 
a month.  He was able to walk about 18 holes of golf without 
angina.  His angina was usually stress related.   He denied 
having any paroxysmal nocturnal dyspnea or orthopnea.  He 
reported that he had recently undergone a Bruce exercise 
treadmill test in April 1997 with 11 METs on the Bruce 
protocol.  He also gave a further history of familial 
hyperlipidemia, with cholesterol in the 400 range prior to 
being placed on medications.  It was indicated that his 
cholesterol was currently controlled in the 200-250 range on 
multiple medications.   

On physical examination the veteran was described as well 
developed, well nourished and healthy-appearing.  He was 
74 inches tall and weighed 230 pounds.  His blood pressure 
was 130/72.  His pulse rate was 67 and regular.  The neck was 
supple and jugular venous pressure was at 6 centimeters.  The 
heart had a regular rate and rhythm and a normal S1 and S2.  
No S3 or S4 was appreciated.  The point of maximal impulse 
was normal in size and position with no LV lift noted.  
Examination of the extremities showed two-plus femoral pulses 
bilaterally with distal pulses two plus bilaterally and 
symmetric in the lower extremities.  An electrocardiogram 
showed a normal sinus rhythm with other changes consistent 
with an inferior wall myocardial infarction in the past.  

The diagnoses were atherosclerotic coronary artery disease, 
status post coronary artery bypass grafting surgery in 1993 
with Class I-2 anginal symptoms and familial hyperlipidemia, 
currently controlled on medication.

Medical records from a U.S. Air Force medical facility were 
later received reflecting treatment of the veteran during 
1997 and 1998.  When he was seen in April 1997 it was 
indicated that he had stable Class I angina.  In July 1988 he 
reported that he experienced chest pain several times the 
previous week which was relieved by Nitroglycerin.  A 
treadmill test was performed in July 1998 and the veteran was 
able to perform 13 METs.  

II.  Analysis

A 30 percent evaluation is warranted for arteriosclerotic 
heart disease after six months following acute illness from 
coronary occlusion or thrombosis, or with a history of 
substantiated anginal attacks, when ordinary manual labor is 
feasible.  A 60 percent evaluation is warranted following a 
typical history of acute coronary occlusion or thrombosis, or 
with a history of substantiated repeated anginal attacks, 
when more than light manual labor is not feasible.  Authentic 
myocardial insufficiency with arteriosclerosis may be 
substituted for occlusion in these evaluation criteria.  
38 C.F.R. Part 4, Code 7005, effective prior to January 1998.

The residuals of infarction of the myocardium, due to 
thrombosis or embolism, are evaluated as arteriosclerotic 
heart disease under the provisions of 38 C.F.R. Part 4, 
Code 7005.  38 C.F.R. Part 4, Code 7006, effective prior to 
January 1998.  

A 100 percent evaluation is warranted for coronary bypass 
surgery for a period of one year following the surgery.  This 
100 percent evaluation will commence after an initial grant 
of a one month total rating under 38 C.F.R. § 4.30 following 
hospital discharge.  At the conclusion of this one year 
postoperative period, residual disability will be evaluated 
as arteriosclerotic heart disease under the provisions of 
38 C.F.R. Part 4, Code 7005, with a minimum rating of 
30 percent.  38 C.F.R. Part 4, Code 7017, effective prior to 
January 1998.

A 30 percent evaluation is warranted for arteriosclerotic 
heart disease (coronary artery disease) with documented 
coronary artery disease when a workload of greater than 
5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness or syncope, or there is evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram or X-ray.  A 60 percent evaluation is provided 
when there is more than one episode of acute congestive heart 
failure in the past year or a workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness or syncope or there is a left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
38 C.F.R. Part 4, Code 7005 effective in January 1998.

A 100 percent evaluation is provided for a myocardial 
infarction during and for three months following the 
myocardial infarction documented by laboratory tests.  
Thereafter, a 30 percent evaluation is provided when a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness or syncope, or 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram or X-ray.  A 60 percent 
evaluation is provided when there is more than one episode of 
acute congestive heart failure in the past year or a workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness or syncope or there is a 
left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  38 C.F.R. Part 4, Code 7006 effective in 
January 1998.  

A 100 percent evaluation is provided for coronary bypass 
surgery for three months following hospital admission for 
surgery.  Thereafter, a 30 percent evaluation is provided 
when a workload of greater than 5 METs but not greater than 
7 METs results in dyspnea, fatigue, angina, dizziness or 
syncope or there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram or X-ray.  A 
60 percent evaluation is provided when there is more than one 
episode of acute congestive heart failure in the past year or 
a workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness or syncope or 
there is a left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  38 C.F.R. Part 4, Code 7017 
effective in January 1998.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board notes that in the case of Fenderson v. West, 
No. 96-947 (U.S. Veterans Appeal Jan. 20, 1999), the United 
States Court of Appeals for Veterans Claims indicated that 
there was a distinction between a veteran's initial 
dissatisfaction with the initial rating assigned following a 
grant of service connection in a claim for an increased 
rating of a service-connected condition.  The Court noted 
that the distinction might be important in terms of, among 
other things, determining the evidence that could be used to 
decide whether the original rating on appeal was erroneous.  
The Court indicated that the rule from Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) ("where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."), was not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  The Court indicated that, at the time of the 
initial rating , separate ratings could be assigned for 
separate periods of time based on the facts found--a practice 
known as "staged" ratings.

The veteran's service medical records reflect that in January 
1984 he suffered an inferior wall myocardial infarction and 
in January 1993 he underwent a four-vessel bypass graft for 
coronary artery disease.  He was found to be unfit for 
further military service because of his heart disease.

When the veteran was examined by the VA in December 1993 it 
was noted that he was working full time in a management 
position and had not recently missed any work because of 
medical problems.  The veteran indicated that he usually had 
chest pain associated with stress on the job rather than 
physical activity.  He used Nitroglycerin as needed for the 
chest pain.  On physical examination the heart had a normal 
sinus rhythm without murmur.  Several elevated blood pressure 
readings were recorded.  When the veteran was afforded the VA 
cardiovascular examination in June 1998 it was noted that he 
remained employed as a manager for a Government contractor.  
Initially after his cardiac surgery he only had angina about 
once per month but that for the previous six months the 
angina had increased in frequency to 2 or 3 times per month.  
However, he was able to walk about 18 holes of golf without 
angina.  The angina was usually stress related.  He denied 
having any paroxysmal nocturnal dyspnea or orthopnea.  On 
physical examination he was described as well developed, well 
nourished and healthy-appearing.  His blood pressure was 
130/72 and his pulse rate was 67 and regular.  The heart had 
a regular rate and rhythm and a normal S1 and S2.  No S3 or 
S4 was appreciated.  The pulses in the lower extremities were 
two plus and symmetrical bilaterally.  An electrocardiogram 
showed a normal sinus rhythm and other changes consistent 
with an inferior wall myocardial infarction in the past.

The veteran underwent a treadmill test at a U.S. Air Force 
medical facility in July 1998 and was able to achieve 13 METs 
apparently before any dyspnea, fatigue, angina, dizziness or 
syncope.  There is no indication of any left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
The evidence also does not indicate that the veteran's 
cardiac disease is of such nature and severity so as to 
preclude ordinary manual labor.  

In view of the above discussion, the Board concludes that the 
manifestations of the veteran's cardiac disability are not of 
such nature and severity so as to warrant entitlement to an 
evaluation in excess of 30 percent under any of the 
applicable diagnostic codes either prior to or subsequent to 
January 1998.  Further, the evidence does not establish that 
the veteran's disability picture resulting from the cardiac 
disease more nearly approximates the criteria required for an 
evaluation in excess of 30 percent.  38 C.F.R. § 4.7.  
Accordingly, under the circumstances, it follows that 
favorable action in connection with the veteran's appeal is 
not in order.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
coronary artery disease is not established.  The appeal is 
denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

